DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 12/16/21.  These drawings are acceptable.

Specification
Acknowledgement is made of applicant’s amendment to the specification received 12/16/2021.

Response to Arguments
Applicant’s arguments, see page 8, filed 12/16/21, with respect to the objection to claims 5-7 have been fully considered and are persuasive.  The objection to claims 5-7 has been withdrawn. 
The rejection of claim 2 under 35 U.S.C. 112 has been withdrawn in view of applicant’s amendment.
Applicant’s arguments with respect to the rejection of claims 1-9 under 35 U.S.C. 103 have been fully considered but are moot in view of the new grounds of rejection necessitated by applicant’s amendment to the claims. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over applicant-cited Kulczyk et al. (US5022014 herein after “Kulczyk”) in view of applicant-cited McMaster et al. (US3546498 herein after “McMaster”).
Claim 1: Kulczyk teaches an acoustic waveguide comprising a flexible metal rod (waveguide 112, 114 are each in the form of a flexible rod or wire, col. 6, lines 30-35), each end of the flexible metal rod being rigidly coupled to a conical acoustic concentrator (conical connector portions 116, 118; Figs. 6, 8).  Kulczyk teaches the use of waveguides 12 with transmitter/receiver (end col. 3- col. 4).  Therefore, it is understood that the waveguide is used for the effective translation/movement of acoustic signals. 
	Kulczyk fails to teach wherein each end of the flexible metal rod is rigidly attached to an end of a corresponding cylindrical waveguide through a corresponding conical acoustic concentrator, wherein the other end of one cylindrical waveguide is configured for connecting to an electroacoustic transducer and the other end of the other cylindrical waveguide is configured for connecting to an acoustic oscillation receiver, and wherein an external surface of at least one cylindrical waveguide is configured for being rigidly and hermetically attached to a partition intersected by the at least one cylindrical waveguide.
	However, McMaster (see annotated Fig. 8 below) teaches wherein each end of a waveguide (transmission line 16) is rigidly attached to an end of a corresponding cylindrical waveguide through a corresponding conical acoustic concentrator, wherein the other end of one cylindrical waveguide is configured for connecting to an electroacoustic transducer and the other end of the other cylindrical waveguide is configured for connecting to an acoustic oscillation receiver (each end, Fig. 8, is attached to a transducer).

    PNG
    media_image1.png
    210
    565
    media_image1.png
    Greyscale

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to couple the ends of the device, specifically the acoustic concentrators, of Kulczyk to cylindrical waveguides, as taught by McMaster, in order to transmit and receive acoustic transmission with minimal losses between transmitter and receiver.

	However, attachment of elements together such that they create a hermetic seal is a design choice within the scope of a person having ordinary skill in the art.  Hermetic seals can be achieved through welding, ceramic to metal, epoxy to metal, etc.  The cylindrical waveguide of McMaster is disclosed as metal (With a continuous alternating-polarity input-voltage imposed on the piezoelectric elements, the transducer generates, transmits and amplifies a series of mechanical compression waves in the piezoelectric material and its metal supporting structure respectively.).  The particular environment for using the waveguides is not limited.  If the waveguide is used in a harsh environment having damaging materials or conditions, a person having ordinary skill in the art would be motivated to use the waveguide while maintaining safety of an enclosed harsh environment and create an airtight, hermetic seal.  Therefore, a person having ordinary skill in the art can use the device of Kulczyk and McMaster and, depending upon the environment it is used in, can hermetically attach the cylindrical waveguide to a partition without rising above the level of one of ordinary skill in the art.   It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to hermetically seal the attached cylindrical waveguide to a partition in order to maintain safety for a user and maintain the integrity of the waveguide.

Claim 2: Kulczyk in view of McMaster teaches the device of claim 1, previous.  Kulczyk teaches wherein the flexible metal rod (waveguides 112, 114 are flexible and thus shaped (bent, flexed, wrapped) to fit in an allocated space. Col. 6, lines 30-35) is shaped to fit in an allocated space.

Claim 3: Kulczyk in view of McMaster teaches the device of claim 1, previous.  Kulczyk teaches wherein the flexible metal rod is made in a form of a wire (waveguide 112, 114 are each in the form of a flexible rod or wire, col. 6, lines 30-35).

Claim 4: Kulczyk in view of McMaster teaches the device of claim 3, previous.  Kulczyk in view of McMaster fails to teach wherein the wire has a diameter not exceeding 6 mm.
	However, neither Kulczyk nor McMaster specifically defines or limits the length of the waveguides in use.  Kulczyk teaches that the waveguide is in the form of a wire.   Further, McMaster teaches hat the transmission lines (flexible metal rod) are solid steel rods of varying length and are characterized by very high L/d ratio (i.e. very high length divided by diameter ratio) so they act as acoustically thin rods (col. 3, lines 40-42). 
	Thus, it would have been obvious to one having ordinary skill in the art as of the effective filing date of the instant invention to choose a maximal diameter of 3-6 mm for the flexible steel rod, as recited in instant dependent claim 5 provided the L/d ratio remains very high for optimal operation.

Claim 5: Kulczyk in view of McMaster teaches the device of claim 1.  
	Kulczyk teaches wherein a top of each conical acoustic concentrator is rigidly attached to the flexible metal rod (the narrower end is welded to the waveguide 112; col. 6, lines 36-42).  Kulczyk fails to teach wherein a wide part of each conical acoustic concentrator is rigidly attached to the corresponding cylindrical waveguide.
	However, McMaster teaches wherein the acoustic transducer 10 is coupled to the transmission line 16 (see Figs. 1, 7, 8.  The transducer is coupled to the transmission line 16 such that only the influence of the transducer 10 acts on the transmission line 16 thus reducing outside influence or any movement between the transducer 10 and transmission line 16, which would introduce unintended noise.).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to couple the ends of the device, specifically the acoustic concentrators, of Kulczyk to cylindrical waveguides, as taught by McMaster, in order to securely mount a transducer and transmit and receive acoustic transmission with minimal losses between transmitter and receiver.

Claim 6: Kulczyk in view of McMaster teaches the device of claim 5, previous.  Kulczyk teaches wherein a diameter of the top of each conical acoustic concentrator is equal to a diameter of the flexible 
	Kulczyk fails to teach wherein a diameter of the wide part of each conical acoustic concentrator is equal to a diameter of its cylindrical waveguide.
	However, McMaster teaches wherein a diameter of the wide part of each conical acoustic concentrator is equal to a diameter of its cylindrical waveguide (see Figs. 1, 7, 8.  The transducer 10 has the same diameter as the waveguide 16 such that only the influence of the transducer 10 acts on the waveguide 16 thus reducing outside influence, which might introduce unintended noise.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to couple the ends of the device, specifically the acoustic concentrators, of Kulczyk to cylindrical waveguides, as taught by McMaster, in order to transmit and receive acoustic transmission with minimal losses between transmitter and receiver.

Claim 7: Kulczyk in view of McMaster teaches the device of claim 1, previous.  Kulczyk fails to teach wherein the other end of the other cylindrical waveguide is configured for being rigidly attached  to the receiver.
	However, McMaster teaches wherein a cylindrical waveguide is configured for being rigidly coupled to the receiver.  Specifically, McMaster teaches wherein the acoustic transducer 10, 13 is coupled to the waveguide (see Figs. 1, 7, 8.  The transducer is coupled to the waveguide 16 such that only the influence of the transducer 10 or 13 acts on the waveguide 16 thus reducing outside influence or any movement between the transducer 10, 13 and waveguide 16 which would introduce unintended noise.).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to couple the ends of the device, specifically the acoustic concentrators, of Kulczyk to cylindrical waveguides, as taught by McMaster, in order to transmit and receive acoustic transmission with minimal losses between transmitter and receiver.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kulczyk in view of McMaster further in view of Kant et al. (US4564881 herein after “Kant”).
Claim 9:  Kulczyk in view of McMaster teaches the device of claim 1, previous.  Kulczyk in view of McMaster fails to teach wherein a section of the acoustic waveguide comprising the flexible metal rod and the conical acoustic concentrators is disposed in a protective flexible tube.
	However, Kant teaches a liquid level sensor (title “Device for Electrically Measuring a Liquid Level” and Figure) having a flexible/bendable internal measuring structure (5) disposed within/surrounded by a protective flexible/bendable tube (2, 3, 4 and bending elements 10-14); having adapters (6, 7, 8, 9) for fixing the flexible internal measuring structure inside the protective flexible tube and thus configured for coupling the protective flexible tube to the flexible internal measuring structure external surfaces. 
	It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the instant invention to employ the teachings of Kant including a protective flexible tube and structural mountings with the device of Kulczyk in view of McMaster in order to provide a protective flexible tube surrounding the acoustic waveguide, flexible metal rod and conical acoustic concentrators such that the elements are not damaged by a change in shape while being bent when being installed (see Summary).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 10, and 11 of copending Application No. 16/993887 (while the claims have been indicated as allowable, the issue fee has not been paid and therefore the double patenting is a provisional double patenting rejection). Although the claims at issue are not identical, they are not patentably distinct from each other because:
	Claim 1 (‘887 in parentheses): An acoustic waveguide comprising a flexible metal rod, wherein each end of the flexible metal rod is rigidly attached to an end of a corresponding cylindrical waveguide through a corresponding conical acoustic concentrator (claim 1: a flexible metal rod, wherein each end of the flexible metal rod is attached to an end of a corresponding cylindrical waveguide through a corresponding conical acoustic concentrator), wherein the other end of one cylindrical waveguide is configured for connecting to an electroacoustic transducer (wherein the other end of one cylindrical waveguide is attached to the electroacoustic transducer) and the other end of the other cylindrical and wherein the other end of the other cylindrical waveguide is attached to the acoustic resonator;), and wherein an external surface of at least one cylindrical waveguide is configured for being rigidly attached to a partition intersected by the at least one cylindrical waveguide (wherein an external surface of at least one cylindrical waveguide is rigidly attached to a partition intersected by the at least one cylindrical waveguide.).
	887 fails to explicitly teach wherein an external surface of at least one cylindrical waveguide is configured for being rigidly and hermetically attached to a partition intersected by the at least one cylindrical waveguide.  However, attachment of elements together such that they create a hermetic seal is a design choice within the scope of a person having ordinary skill in the art.  Hermetic seals can be achieved through welding, ceramic to metal, epoxy to metal, etc.  The cylindrical waveguides of both 887 and the instant invention are both disclosed as metal.  The particular environment for using the waveguides is not limited.  If the waveguide is used in a harsh environment having damaging materials or conditions, a person having ordinary skill in the art would be motivated to use the waveguide while maintaining safety of an enclosed harsh environment and create an airtight, hermetic seal.  Therefore, a person having ordinary skill in the art can use the device of 887 and, depending upon the environment it is used in, can hermetically attach the cylindrical waveguide to a partition without rising above the level of one of ordinary skill in the art.   It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to hermetically seal the attached cylindrical waveguide to a partition in order to maintain safety for a user and maintain the integrity of the waveguide.

	Claim 2. The device according to claim 1, wherein the flexible metal rod is shaped to fit in an allocated space (887 claim 3: The ultrasonic sensor according to claim 1, wherein the flexible metal rod takes a shape necessary to arrange the flexible metal rod in an allocated space.)

	Claim 3. The device according to claim 1, wherein the flexible metal rod is made in a form of a wire (887 claim 4: The ultrasonic sensor according to claim 3, wherein the flexible metal rod is made in the form of a wire.)

: The ultrasonic sensor according to claim 4 wherein the mentioned wire has a maximum diameter of 3-6 mm).

	Claim 5: The device according to claim 1, wherein a top of each conical acoustic concentrator is rigidly attached to the flexible metal rod and a wide part of each conical acoustic concentrator is rigidly attached to the corresponding cylindrical waveguide (887 claim 6: The ultrasonic sensor according to claim 1, wherein a top of each conical acoustic concentrator is rigidly attached to the flexible metal rod and 4 of 12a wide part of each conical acoustic concentrator is rigidly attached to the corresponding cylindrical waveguide.)

	Claim 6: The device according to claim 5, wherein a diameter of the top of each conical acoustic concentrator is equal to a diameter of the flexible metal rod, and wherein a diameter of the wide part of each conical acoustic concentrator is equal to a diameter of the corresponding cylindrical waveguide (887 claim 7: The ultrasonic sensor according to claim 1, wherein the top of each conical acoustic concentrator has a diameter equal to a diameter of the flexible metal rod and the wide part of each conical acoustic concentrator has a diameter equal to a diameter of the corresponding cylindrical waveguide.)

	Claim 7: The device according to claim 1, wherein the other end of the other cylindrical waveguide is configured for being rigidly attached to the receiver (887 claim 8: The ultrasonic sensor according to claim 1, wherein one of the cylindrical waveguides is rigidly attached to the acoustic resonator.)

	Claim 9: The device according to claim 1, wherein a section of the acoustic waveguide comprising the flexible metal rod and the conical acoustic concentrators is disposed in a protective flexible tube (887 Claim 10: The ultrasonic sensor according to claim 1, wherein a section of the acoustic waveguide comprising the flexible metal rod and the conical acoustic concentrators is placed in a protective flexible tube.).

	Claim 10: The device according to claim 9, wherein the protective flexible tube comprises adaptors for attaching the section of the acoustic waveguide inside the protective flexible tube, wherein ends of the protective flexible tube comprise adapters for attaching the protective flexible tube to external surfaces of corresponding cylindrical waveguides (887 claim 11: The ultrasonic sensor according to claim 11, wherein the protective tube is attached to an external surface of the flexible metal rod and comprises adapters for attaching the flexible metal rod  inside the protective tube.).
	887 fails to teach wherein the protective flexible tube is hermetically sealed. 
	However, attachment of elements together such that they create a hermetic seal is a design choice within the scope of a person having ordinary skill in the art.  Hermetic seals can be achieved through welding, ceramic to metal, epoxy to metal, etc.  The protective tube of both 887 and the instant invention are both disclosed as metal.  The particular environment for using the waveguides is not limited.  If the waveguide is used in a harsh environment having damaging materials or conditions, a person having ordinary skill in the art would be motivated to use the waveguide while maintaining safety of an enclosed harsh environment and create an airtight, hermetic seal to protect the waveguide components.  Therefore, a person having ordinary skill in the art can use the device of 887 and, depending upon the environment it is used in, can hermetically attach the protective tube to protect the flexible metal rod and adjoining elements without rising above the level of one of ordinary skill in the art.   It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to hermetically seal the flexible metal rod in a hermetically sealed protective tube in order to maintain safety for a user and maintain the integrity of the waveguide.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest prior art includes Kulczyk, McMaster, and Kant.  
	While protective covers are taught by the prior art, the prior art, whether considered alone or in combination, fails to teach, suggest, or make obvious claim 10.  Specifically, it would not have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to make the protective flexible tube hermetically sealed and further include adaptors for attaching the flexible waveguide inside the protective flexible tube.  Additionally, the prior art fails to teach, suggest, or make obvious wherein ends of the protective flexible tube comprise adapters for attaching the protective flexible tube to external surfaces of the cylindrical waveguides.  There is no reasonable teaching, suggestion or motivation for a person having ordinary skill in the art to modify the waveguide of the prior art of Kulczyk in view of McMaster with a protective flexible tube which is hermetically sealed and fits with and over the flexible metal rod, conical acoustic concentrators, and cylindrical waveguides. 
	Therefore, the features of claim 10 in combination with the features of claims 9 and 1 make claim 10 allowable over the prior art. 

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/JEAN F MORELLO/             Examiner, Art Unit 2861                                                                                                                                                                                           	1/19/21


/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861